This appeal is from a determination of a deficiency of estate tax in the amount of $840, all of which is in controversy. The sole issue involved is whether certain parcels of real estate were owned, free of all reservations, by Margaret A. Mooyer from the date of their acquisition by her until the death of Christian Mooyer, the decedent, or were gifts from the decedent to his wife, to take effect in possession and enjoyment at or after death. The Commissioner’s motion to dismiss on the ground that no deficiency letter has been mailed to the taxpayer since June 2, 1924, was denied. From the pleadings and the evidence, the Board makes the following.
FINDINGS OF FACT.
1. Christian Mooyer died January 27, 1921, leaving a last will and testament, naming Margaret A. Mooyer, his widow, executrix of his estate. At the time of his death the decedent was a resident of Maryland.
*7242. At different dates during bis lifetime, the last more than two years before his death, the decedent bought certain parcels of real estate located in the City of Baltimore and had the title deeds, absolute in form, executed by the vendors directly to his wife, Margaret A. Mooyer, as sole owner. The rents from such property were collected, for the most part, by Margaret A. Mooyer, and u.sed in her discretion for personal, family, and living expenses, and for other purposes determined by herself, except certain xiayments for taxes and for improvements and repairs on the said property. The decedent had these properties transferred to Margaret A. Mooyer as absolute gifts, to take effect at the time of the transfers and not to take effect in possession or enjoyment at or after death.
DECISION.
The deficiency determined by the Commissioner is disallowed.
Arundell not participating.